Citation Nr: 0925142	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-27 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2007 determination of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran testified before a Decision Review Officer (DRO) 
at a January 2008 hearing at the RO.  The Veteran also 
testified before the undersigned Veterans Law Judge of the 
Board at a May 2009 videoconference hearing.  Transcripts of 
each hearing have been associated with the claims file.

The Board notes that testimony by the Veteran at the January 
2008 DRO, and the May 2009 Board, hearings reflect an 
assertion that service connection is warranted for residuals 
of a boil.  (See, e.g., Board hearing Transcript "Tr." at 
12.)  As the RO has not yet adjudicated this issue, it is not 
properly before the Board.  Therefore, this matter is 
referred to the RO for appropriate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A RO confirmed rating decision, dated in June 1988, 
denied a petition to reopen a claim of entitlement to service 
connection for a low back disability.

2.  Evidence added to the record since the June 1988 
confirmed rating decision is new, but when considered in 
conjunction with the record as a whole, does not provide a 
reasonable possibility of substantiating the claim for 
service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The RO's June 1988 confirmed rating decision is final as 
to the denial of a petition to reopen a claim of service 
connection for a low back disability.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received since the 
June 1988 confirmed rating decision and the Veteran's claim 
for service connection for a low back disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

Regarding the Veteran's petition to reopen his claim for 
service connection for a low back disability, VA issued VCAA 
notice letters dated in December 2006 and March 2007.  These 
letters informed the Veteran of what evidence was required to 
substantiate the underlying claim for service connection.  
The letters also informed the Veteran of his and VA's 
respective duties for obtaining evidence.  Each of these 
letters referenced that this service connection claim was 
previous denied by a rating decision that is now final and 
the letters noted that the bases for the denial in the prior 
decision, to include noting that the low back claim was 
denied because there was no evidence this disability was 
incurred in-service.  Kent, 20 Vet. App. at 10.  The December 
2006 and March 2007 letters also informed the Veteran as to 
the law pertaining to the assignment of a disability rating 
and effective date as the Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.  

While it may be found that the above VCAA notice letters are 
deficient because they provided the incorrect date of the 
latest final denial and failed to note that the claim was 
also previously denied for lack of a medical nexus to 
service, the Board finds that these omissions are not 
prejudicial to the Veteran because a reasonable person could 
be expected to understand from the notice given what was 
needed to reopen/substantiate his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005) (finding that a 
failure to notify a claimant of what was necessary to 
substantiate a claim for benefits had the "natural effect" 
of producing prejudice and that in such a situation), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  See also 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 
21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  Here, the record reflects that 
notice of the last final denial in June 1988 was sent to the 
Veteran and had not been returned to VA.  Additionally, the 
December 2006 and March 2007 VCAA notice letters provided the 
Veteran notice that he needed to submit medical evidence, in 
general, showing a relationship between his disability and an 
injury, disease, or event in military service.  Further, an 
August 2007 statement of the case (SOC) informed the Veteran 
of the pertinent VA regulation(s) used in consideration of a 
service connection claim.  Notably, a supplemental statement 
of the case, issued in October 2008, readjudicated the claim 
after additional evidence was received.  The Veteran has had 
ample opportunity to respond/supplement the record, to 
include testimony at the May 2009 Board hearing.  Based on 
the foregoing, the Board finds that the essential fairness of 
the adjudication was not frustrated.  See Overton v. 
Nicholson, 20 Vet. App. 427, 438-39 (2006).  As such, the 
Board concludes that, even assuming a notice error, that 
error was harmless.  See Medrano v. Nicholson, 21 Vet. App. 
165, 170 (2007).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim, to include testimony at 
Travel Board and DRO hearings.  The record also contains lay 
statements in support of the Veteran's claim.  The Board has 
carefully reviewed the statements and testimony and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

Regarding the petition to reopen the service connection claim 
for a low back disability, the Board notes that VA does not 
have a duty to provide a VA examination if the claim is not 
reopened.  The VCAA explicitly states that, regardless of any 
assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  
38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Law

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

New and material evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  In a rating decision, 
dated in January 1972 (confirmed by a March 1972 rating 
decision), the RO denied the Veteran's original claim for 
service connection for a back disability on a direct-
incurrence basis.  A confirmed rating decision, dated in June 
1988, found new and material evidence had not been received 
to reopen the claim for service connection for a low back 
disability on a direct-incurrence basis.  In the February 
2007 RO determination on appeal, the RO found that new and 
material evidence had not been submitted, and it did not 
reopen the claim for service connection for a low back 
disability.  A statement of the case, issued in August 2007, 
also did not reopen the claim.  

Nevertheless, the question of whether new and material 
evidence has been received to reopen each claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, this is where the Board's analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.  

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
petition to reopen the claim for entitlement to service 
connection for a low back disability was received in November 
2006.  As such, the amended provision is for application in 
this case and is set forth below.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist a veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Analysis 

Historically, a January 1972 rating decision denied the 
Veteran's original claim seeking service connection for a low 
back disability based on no in-service incurrence and 
insufficient evidence to show that this disability had its 
inception within a 1 year presumptive period following 
service.  Thereafter the Veteran disagreed with this 
determination and submitted a letter from J.J.B., M.D. dated 
in January 1972.  The RO then reconsidered the claim for 
service connection and issued a rating decision, dated in 
March 1972, which again denied the claim for service 
connection.  The March 1972 rating decision noted that with 
the absence of orthopedic pathology during a period of VA 
hospitalization in 1949 and with the Veteran's herniated 
nucleus pulposus not documented until September 1969, further 
development would serve no practical purpose so the previous 
rating denying service connection for a back disability was 
confirmed and continued.  The Veteran again disagreed with 
the March 1972 rating decision.  The RO issued a SOC in April 
1972 that denied service connection for a low back 
disability, to include degenerative disc disease L5, S-1 with 
neurological involvement.  A notice letter, dated April 25, 
1972, advised the Veteran of the need to file a timely 
substantive appeal, VA Form 9.  The record does not reflect 
that the Veteran filed a timely substantive appeal.  
Thereafter, in April 1988, the Veteran again claimed service 
connection for a low back disability.  A confirmed rating 
decision, dated in June 1988, noted that the Veteran 
furnished VA hospital records, some of which were already of 
record, but none of these records showed treatment or 
diagnosis of a back disability in military service.  The 
Veteran was notified of the June 1988 confirmed rating 
decision via a letter dated June 16, 1988.  The appellant did 
not perfect an appeal of this decision, and it became final.  
38 U.S.C.A. § 7105.  

 The evidence of record at the time of the previous final 
denial, in June 1988, included the Veteran's service 
treatment records.  A report of medical examination for 
enlistment to service, dated in March 1944, reflects a normal 
clinical examination of the spine and extremities.  Likewise, 
a report of medical examination for separation from service, 
dated in May 1946, reflects a normal clinical examination of 
the spine and extremities.  The record also contained a 
letter from a VA hospital to the Veteran, dated in December 
1946, that indicates receipt of his application for hospital 
treatment is acknowledged and that he would be placed on the 
hospital's waiting listing.  It was then noted that as soon 
as a bed was available, he would be notified.

A clinical record from a VA hospital, dated in April 1949, 
reflects that the Veteran complained of some aching of his 
back from working or driving a car for very long.  It was 
noted that he was in combat 16 months aboard a Navy vessel 
and received no injuries or serious illnesses.  Objective 
examination of the Veteran's lumbosacral spine and hip joints 
was "within normal."  It was noted that the Veteran's 
complaints were essentially of a psychomatic disturbance.  A 
diagnosis regarding his back was not provided.  A VA clinical 
record from H.E.M., M.D., dated in September 1969, reflects 
that the Veteran was being treated for a left-sided herniated 
disc.  It was noted that physical examination was essentially 
normal, except, he indicated pain was felt mostly in the 
sacral fascia, posterior-inferior iliac crest.  It was 
further noted that the Veteran had a history of chronic low 
backache for years and that he continued to walk with a limp.  
In a statement dated in October 1969, J.J.B., M.D. relates 
that he had treated the Veteran for back and leg pain on 
various dates in 1946, and that it was suggested that the 
Veteran contact VA for further medical attention regarding 
these complaints.  

A VA examination was conducted in January 1970, to include an 
orthopedic consultation.   The orthopedic report indicates 
that the Veteran reported an onset of low back pain which was 
spontaneous and not related to any particular injury, in 
1946, soon after his discharge from service.  Since then, the 
Veteran reported frequent episodes of left low back pain 
radiating to his left hip, thigh, and calf.  It was noted 
that he was hospitalized in the fall of 1969 with severe back 
and leg pain.  After performing a physical examination and 
taking X-rays, the VA physician's diagnosis was degenerative 
disc disease L5-S1 on the left, with neurological 
involvement.  Thereafter, the Veteran submitted another 
letter from Dr. J.J.B., dated in January 1972, that indicates 
this physician treated the Veteran for severe back pain 
radiating down into the hip and leg at approximate two-week 
intervals from July to December 1946.  After the Veteran 
filed a claim for housebound benefits in January 1980, he was 
provided a VA examination.  A report of this VA examination, 
dated in January 1980, reflects a diagnosis of L5-S1 disc, 
osteoarthritis lumbosacral spine.  Additionally, a VA 
hospital summary, dated in January 1980, reflects that an X-
ray of the lumbosacral spine revealed L5, S1 narrowed 
interspace with osteoarthritic changes in the lumbar region.  
A VA hospital summary from November 1966, received in April 
1988, notes that the Veteran was seen for complaints of 
right-sided sciatica and a dull backache, duration about one 
week, chronic since 1957.  It was noted that there were no 
signs of a herniated disc, no reflex changes, and X-rays were 
normal.

The evidence added to the record subsequent to the last final 
denial, in June 1988, includes numerous VA treatment records 
spanning over a decade.  These VA treatment reports include a 
February 1999 VA primary care/physical therapy report noting 
an acute exacerbation of chronic low back pain.  The February 
1999 VA primary care report indicates that the Veteran 
related that he has had this low back pain for 2 weeks.  He 
noted no surgical history.  It was also noted that the 
Veteran wears a back brace, but he was not otherwise active 
in his treatment for low back pain.  A March 2002 VA 
treatment report notes low back pain.  Additionally, a review 
of systems, in a July 2004 VA treatment report, notes chronic 
low back pain.  Physical examination of the spines at that 
time revealed no tenderness over the spines or in the 
paraspinal region with negative straight leg raise.  Besides 
the complaints just noted, the VA treatment records generally 
show no complaints or objective findings regarding the 
Veteran's low back.  

Other evidence added to the record since the last final 
denial in June 1988 includes a history of the vessel of which 
the Veteran was aboard, the USS New Jersey.  The Veteran's 
service personnel records have also been associated with the 
claims file.  A letter from J.M., dated in March 2007, 
reflects that the author of this letter was employed as a 
secretary to Dr. J.J.B., now deceased.  It was noted that any 
letter written concerning diagnoses and treatment of a 
patient were taken from information in that patient's medical 
file and dictated by Dr. J.J.B.  J.M. stated that she 
recalled transcribing a letter for the Veteran concerning 
various conditions, to include back pain.  J.M. further noted 
that these records dated back to soon after the Veteran was 
discharged from service.  Finally, the March 2007 letter from 
J.M. reflects that she could remember some of the details 
because she has known the Veteran for almost 60 years. 
Additionally, the record contains a lay statement from B.G., 
received in May 2007.  This lay statement indicates that B.G. 
has known the Veteran all his life.  B.G. also noted that the 
Veteran started farming after he was discharged from service, 
but had to quit because of his back, hips, and leg hurting 
him.  

Additionally, the Veteran's statements and testimony have 
been added to the claims file since the last final denial in 
June 1988.  At the January 2008 DRO hearing, the Veteran 
testified that he sought treatment with Dr. J.J.B. soon after 
service for back problems.  The Veteran also testified that 
his duties in the Navy aboard the USS New Jersey included 
loading projectiles for a 5-inch gun.  It was indicated that 
his contention was that the spinning and twisting from 
loading projectiles, as well as the walking and sitting on 
the hard deck, is what caused his low back disability.  At 
the May 2009 Board videoconference hearing, the Veteran's 
representative reiterated that it was the Veteran's 
contention that his duties aboard the USS New Jersey caused 
his low back disability.  (See Board hearing Tr. at 3.)  It 
was noted that the Veteran did not seek medical treatment on 
the vessel.  (Id.)  The transcript of the May 2009 Board 
hearing also reflects that the Veteran requested 
consideration of status as a combat veteran under 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  Further, the Veteran 
testified that he had not had any back problems prior to 
service.  (Id. at 11-12.)  

After a review of the evidence submitted by the Veteran since 
the last final denial for service connection for a low back 
disability, the Board finds that it is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial and it does not raise a reasonable 
possibility of substantiating the claim.  The new testimonial 
evidence, as described above, appears to have been submitted 
for the purpose of demonstrating an in-service injury or 
event.  Indeed, the Veteran contends that he should be 
afforded status as a combat Veteran under 38 U.S.C.A. 
§ 1154(b) for his active service aboard the USS New Jersey 
during World War II (WWII).  See 38 U.S.C.A. § 1154(b) (West 
2002) (noting that for combat veterans, VA accepts 
satisfactory lay evidence of service incurrence if consistent 
with service circumstances and conditions).  The Board notes 
that documentation of record, to include the Veteran's 
service personnel records, indicate that the Veteran was 
aboard the USS New Jersey when it was engaged in WWII 
campaigns, to include Iwo Jima and Okinawa.  However, the 
Board will not engage in a discussion of whether or not to 
afford the Veteran combat status at this time because it 
finds that even if such were conceded, the petition to reopen 
still fails.  

For the sake of this discussion only, the Board will concede 
that the Veteran's statements regarding his duties in service 
could be considered competent lay evidence regarding an in-
service injury or event.  Thus, even if the Board were to 
find competent evidence of a current low back disability and 
an in-service injury or event, the record is still void of 
competent medical evidence linking any current low back 
disability to his period of active service.  It is noted that 
the Board also will not discuss at this time if the record 
contains evidence of a current low back disability, but, for 
the limited purposes of this discussion, will presume that a 
current low back disability exists.

The Board notes that under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court noted that there must be an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with a veteran's 
service or with another service-connected disability.  The 
Court stated that "this element requires only that the 
evidence "indicates" that there "may" be a nexus between 
the two.  This is a low threshold."  Id. at 83.  Even with 
consideration of this low threshold, the Board finds that the 
only evidence of record relating his back disability to 
service consists of his redundant and cumulative statements 
to that effect.  However, the Veteran has not been shown to 
possess the requisite skills, education, or training 
necessary to be capable of making medical conclusions.  Thus, 
his statements regarding the etiology of his low back 
disability do not constitute competent medical evidence and 
lack probative value.  Espiritu, 2 Vet. App. at 494-95.  In 
this regard, the Board notes that lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray, 5 Vet. App. at 214.  
Further, the Board finds that the Veteran's statements as 
well as the rest of the evidence added to the record since 
the last final denial in June 1988 do not raise a reasonable 
possibility that a current low back disability, if any, is 
linked to service when considered in conjunction with the 
record as a whole.  

The Board acknowledges the letter from a VA hospital to the 
Veteran, dated in December 1946, recognizing the Veteran's 
application for hospital treatment.  However this letter does 
not mention the specific disability or disabilities for which 
the Veteran applied for VA hospital treatment more than 6 
months after service.  The Board also acknowledges the lay 
statements from B.G., received in May 2007, and from J.M., 
dated in March 2007.  The Board finds that these lay 
statements, when considered in conjunction with the record as 
a whole, do not raise a reasonable possibility of 
substantiating the claim.  In this regard, the Board notes 
that a VA clinical record, dated in April 1949, reflects that 
an objective examination of the Veteran's lumbosacral spine 
and hip joints was within normal.  The Board finds that this 
VA medical record, dated approximately 3 years after the 
Veteran's discharge from service, is inherently more reliable 
and credible than two lay statements dated and received in 
2007 (approximately 60 years later).  Additionally, the Board 
find no evidence that a chronic disability, to include 
arthritis, manifested to a degree of 10 percent or more 
within 1 year of separation from service.  

In the absence of competent clinical evidence indicating a 
possible nexus to service, the Board concludes that the 
additional evidence is not new and material and the claim for 
service connection for a low back disability is not reopened.  
Accordingly, the Board finds that an element of the service 
connection claim that was missing at the time of the prior 
final denial remains deficient, namely competent medical 
evidence that the Veteran's current low back disability, if 
any, is related to his active military service.  The record, 
as noted above, demonstrates that the Veteran has been 
advised of the elements of a service connection claim.  As 
such, the Board finds that new and material evidence has not 
been received to reopen the claim for service connection for 
a low back disability.  The Board has considered the doctrine 
of giving the benefit of the doubt to the Veteran, under 38 
U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2008), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.


ORDER

New and material evidence not having been received, the claim 
for service connection for a low back disability is not 
reopened.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


